Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 04/27/2021:
Claims 1-20 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.1	Claims 1-9, 12 and 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.1.1	Claim 1 recites the limitation/feature “determining service data responsive to the service request based on the vehicle type of the vehicle and the environment data,” while claim 5, which indirectly depends on claim 1, recites the limitation/feature “determining the service data comprising the environment data captured by the one or more sensors, upon determination that the vehicle type is an autonomous vehicle,” which is unclear to understand whether the claimed/specified “service data” is being determined based on the environment data, in accordance with claim 1, OR the claimed/specified “service data” is comprising the environment data, in accordance with claim 5, which renders the claims indefinite. The specification merely repeats the claims language, in Para [0003, 0005] of the Summary Section, but provides no further explanation or discussion on the two scenarios above. Clarification is required. 
	It is also unclear to understand whether the claimed/specified “service data” is being determined based on the vehicle type of the vehicle and the environment data, when vehicle type data and the environment data are available together, in accordance with claim 1, OR the claimed/specified “service data” is being determined upon determination of the vehicle type, when vehicle type data and the environment data are NOT available together, in accordance with claim 5, which renders the claims indefinite. The specification merely repeats the claims language, in Para [0003, 0005] of the Summary Section, but provides no further explanation or discussion on the two scenarios above. Clarification is required. 
1.1.2	Claim 15 recites the limitation/feature “determine(ing) service data responsive to the service request based on the vehicle type of the vehicle and the environment data,” while claim 18, which indirectly depends on claim 15, recites the limitation/feature “determine(ing) the service data comprising the environment data captured by the one or more sensors, upon determination that the vehicle type is an autonomous vehicle,” which is unclear to understand whether the claimed/specified “service data” is being determined based on the environment data, in accordance with claim 15, OR the claimed/specified “service data” is comprising the environment data, in accordance with claim 18, which renders the claims indefinite. The specification merely repeats the claims language, in Para [0003, 0005] of the Summary Section, but provides no further explanation or discussion on the two scenarios above. Clarification is required. 
	It is also unclear to understand whether the claimed/specified “service data” is being determined based on the vehicle type of the vehicle and the environment data, when vehicle type data and the environment data are available together, in accordance with claim 15, OR the claimed/specified “service data” is being determined upon determination of the vehicle type, when vehicle type data and the environment data are NOT available together, in accordance with claim 18, which renders the claims indefinite. The specification merely repeats the claims language, in Para [0003, 0005] of the Summary Section, but provides no further explanation or discussion on the two scenarios above. Clarification is required. 
1.1.3	Claims 2-9 and 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claims 1 and 15, and for failing to cure the deficiencies listed above.
1.1.4	The term “first set of data that improve driving performance of the vehicle” in claim 12 is a relative term which renders the claim indefinite. The term “improve/improvement/improving driving performance of the vehicle” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear up to what degree, or level, or percentage of improvement the claimed/specified “driving performance of the vehicle” should be achieved, or executed, or developed, or reached, or improved to be considered as “improve driving performance of the vehicle.” Clarification and/or appropriate correction is required.
	For the purpose of this examination, the term “improve [driving performance of the vehicle]” is not given a patentable weight. Hence, the corresponding limitation/feature in claim 12 will be interpreted as the following: “determining a first set of data for driving performance of the vehicle based on the driving conditions.” 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 10-14 rejected under 35 U.S.C. 103 as being unpatentable over YANG (CN 111383456A).
As per claim 10, YANG discloses through the invention (see entire document), a method comprising: 
collecting environment data with one or more vehicle sensors (see entire document, particularly Para [0004, 0040, 0042-0043]); 
transmitting a service request from a vehicle to a roadside server (see entire document, particularly Para [0040, 0049, 0063]); 
receiving, from the roadside server, a service message comprising service data responsive to the service request (see entire document, particularly Para [0072]); 
fusing the service data with the environment data to obtain fused data (see entire document, particularly abstract, Para [0040, 0044, 0072]); and 
determining one or more driving instructions based on the fused data (see entire document, particularly abstract, Para [0040, 0044, 0072]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the “determining one or more driving instructions based on the fused data” of Applicant, e.g., Toyota Motor Engineering & Manufacturing North America, Inc., with the “heterogeneous data fusion on the collected data,” “integrated fusion of multiple data sources” of YANG (see at least Para [0040, 0072] of YANG). One of ordinary skill in the art would have been motivated to provide more consistent, accurate and useful information (e.g., fused data) than any single one of the multiple data sources (see entire YANG document, particularly Para [0072]); to effectively improve the safety and accuracy of an automatic driving vehicle system (see entire YANG document, particularly abstract).

As per claim 11, YANG further discloses through the invention (see entire document) transmitting the environment data to the roadside server along with the service request (see entire document, particularly Para [0019, 0042, 0048, 0061-0062, 0072]). 

As per claim 12, YANG further discloses through the invention (see entire document) determining driving conditions based on the environment data; determining a first set of data for driving performance of the vehicle based on the driving conditions; and generating the service request based on the determined first set of data (see entire document, particularly Para [0021, 0026, 0040, 0056, 0067]). 

As per claim 13, YANG further discloses through the invention (see entire document) determining positions of one or more road agents based on the fused data (see entire document, particularly abstract, Para [0040, 0044-0045, 0057, 0062, 0072]). 

As per claim 14, YANG further discloses through the invention (see entire document) determining a position of the vehicle based on the fused data (see entire document, particularly abstract, Para [0040, 0044-0045, 0057, 0062, 0072]). 

Allowable Subject Matter
1.	Claims 1 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
2.	Claims 2-9 and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662